EXHIBIT 10.1



FORM OF STOCK UNIT AWARD AGREEMENT




THIS STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made as of the 11th of
May, 2015, between DYNEGY INC., a Delaware corporation (“Dynegy”), and all of
its Affiliates (collectively, the “Company”), and Robert Flexon (the
“Executive”). A copy of the Dynegy Inc. 2012 Long Term Incentive Plan (the
“Plan”) is annexed to this Agreement and shall be deemed a part hereof as if
fully set forth herein. Unless the context otherwise requires, all terms that
are not defined in this Agreement but which are defined in the Plan shall have
the same meaning given to them in the Plan when used herein.


1.Award. Pursuant to the Plan, as of the date of this Agreement (the “Grant
Date”), a designated number of stock units (the “Stock Units”) shall be granted
to Executive pursuant to the Section 5(c)(iii) of the Amended and Restated
Employment Agreement by and between Executive and Dynegy Operating Company dated
May 6, 2015 (“Employment Agreement”), subject to the acceptance by the Executive
of the terms and conditions of this Agreement. The Executive acknowledges
receipt of a copy of the Plan, and agrees that this award of Stock Units shall
be subject to all of the terms and provisions of the Plan, including future
amendments thereto, if any, pursuant to the terms thereof, and to all of the
terms and conditions of this Agreement.


2.Stock Units. The Executive hereby accepts the Stock Units when issued and
agrees with respect thereto as follows:


(a)Payment and Determination of Value. Except as otherwise provided in Section
10 below, Dynegy shall provide to the Executive one share of Dynegy’s common
stock, $0.01 par value per share for each Stock Unit on its vesting date.


(b)Vesting. Executive’s Stock Units shall become vested on April 30, 2018.


Except as otherwise provided in Section 2(c) below, any portion of the Stock
Units that does not become vested in accordance with the preceding provisions of
this Section 2(b) shall be forfeited to the Company for no consideration as of
the date of the termination of the Executive’s employment with the Company.


(c)Accelerated Vesting. Notwithstanding the provisions of Sections 2(a) and 2(b)
above, the vesting for the Executive’s Stock Units shall be accelerated if his
employment is terminated pursuant to f Sections 7(a)(ii), 7(a)(iii), 7(a)(iv),
7(a)(vi), or 7(a)(vii) of the Employment Agreement.


3.Transfer Restrictions. The Stock Units may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, encumbered or otherwise
disposed of by the Executive.


4.Shareholder Rights. The Executive shall not have any of the rights of a
shareholder of the Company with respect to the Stock Units.

1



--------------------------------------------------------------------------------

EXHIBIT 10.1





5.Corporate Acts. The existence of the Stock Units shall not affect in any way
the right or power of the Board of Directors of the Company or the shareholders
of the Company to make or authorize any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, any merger or consolidation of the Company, any issue of debt or
equity securities, the dissolution or liquidation of the Company or any sale,
lease, exchange or other disposition of all or any part of its assets or
business or any other corporate act or proceeding.


6.Withholding of Tax. To the extent that the receipt of the Stock Units results
in compensation income to the Executive for federal or state income tax
purposes, the Executive shall deliver to the Company at the time of such
receipt, as the case may be, such amount of money as the Company may require to
meet its obligation under applicable tax laws or regulations, and if the
Executive fails to do so, the Company is authorized to withhold from any cash or
stock remuneration (including withholding any Stock Units distributable to the
Executive under this Agreement) then or thereafter payable to the Executive any
tax required to be withheld by reason of such resulting compensation income.


7.Employment Relationship. For purposes of this Agreement, the Executive shall
be considered to be in the employment of the Company as long as the Executive
remains an employee of either the Company or an Affiliate (as such term is
defined in the Plan). Nothing in the adoption of the Plan or the award of the
Stock Units thereunder pursuant to this Agreement shall confer upon the
Executive the right to continued employment by the Company or affect in any way
the right of the Company to terminate such employment at any time. Unless
otherwise provided in a written employment agreement or by applicable law, the
Executive’s employment by the Company shall be on an at-will basis, and the
employment relationship may be terminated at any time by either the Executive or
the Company for any reason whatsoever, with or without cause. Any question as to
whether and when there has been a termination of such employment, and the cause
of such termination, shall be determined by the Committee, and its determination
shall be final.


8.Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of the Executive, such notices or
communications shall be effectively delivered when hand delivered to the
Executive at his or her principal place of employment or when sent by registered
or certified mail to the Executive at the last address the Executive has filed
with the Company. In the case of the Company, such notices or communications
shall be effectively delivered when sent by registered or certified mail to the
Company at its principal executive offices.


9.Entire Agreement; Amendment. This Agreement replaces and merges all previous
agreements and discussions relating to the same or similar subject matters
between the Executive and the Company and constitutes the entire agreement
between the Executive and the Company with respect to the subject matter of this
Agreement. This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by any employee, officer, or
representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document. In addition, if it is subsequently determined by the Committee,
in its sole discretion, that the terms and conditions

2



--------------------------------------------------------------------------------

EXHIBIT 10.1



of this Agreement and/or the Plan are not compliant with Code Section 409A, or
any Treasury regulations or Internal Revenue Service guidance promulgated
thereunder, this Agreement and/or the Plan may be amended by the Company
accordingly.


10.Code Section 409A. If and to the extent any portion of any payment provided
to the Executive under this Agreement in connection with the Executive’s
separation from service (as defined in Section 409A of Internal Revenue Code of
1986, as amended (“Code Section 409A”) is determined to constitute “nonqualified
deferred compensation” within the meaning of Code Section 409A and the Executive
is a “specified Executive” as defined in Code Section 409A(a)(2)(B)(i), as
determined by the Company in accordance with the procedures separately adopted
by the Company for this purpose, by which determination the Executive, as a
condition to accepting benefits under this Agreement and the Plan, agrees that
he or she is bound, such portion of the shares of Dynegy’s common stock to be
delivered on a vesting date shall not be delivered before the earlier of (i) the
day that is six months plus one day after the date of separation from service
(as determined under Code Section 409A) or (ii) the tenth 10th day after the
date of the Executive’s death (as applicable, the “New Payment Date”). The
shares that otherwise would have been delivered to the Executive during the
period between the date of separation from service and the New Payment Date
shall be delivered to the Executive on such New Payment Date, and any remaining
shares will be delivered on their original schedule. Neither the Company nor the
Executive shall have the right to accelerate or defer the delivery of any such
shares except to the extent specifically permitted or required by Code Section
409A. This Agreement is intended to comply with the provisions of Code Section
409A and this Agreement and the Plan shall, to the extent practicable, be
construed in accordance therewith. Terms defined in this Agreement and the Plan
shall have the meanings given such terms under Code Section 409A if and to the
extent required to comply with Code Section 409A. In any event, the Company
makes no representations or warranty and shall have no liability to the
Executive or any other person if any provisions of or payments under this
Agreement are determined to constitute deferred compensation subject to Code
Section 409A but not to satisfy the conditions of that section.


11.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under the
Executive.


12.Miscellaneous. In the event of any conflict or inconsistency between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
be controlling. In the event of any conflict or inconsistency between the terms
of this Agreement and the terms of the Dynegy Inc. Executive Severance Pay Plan,
including any amendments or supplements thereto, the terms of this Agreement
shall be controlling.


[Remainder of page intentionally left blank]



3



--------------------------------------------------------------------------------

EXHIBIT 10.1



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Executive has agreed to and
accepted the terms of this Agreement*, all as of the date first above written.




DYNEGY INC.






By:    
[exhibit101flexonemplo_image1.gif]




Name:    Julius Cox


Title:
Executive Vice President and CAO







*Executive has agreed to and accepted the terms of this Agreement utilizing
online grant acceptance capabilities with E*Trade Financial, the Company’s
restricted stock administrator.





4